The appeal from the judgment of the Supreme Court, New York County (Stanley Sklar, J.), rendered on February 4, 1986, after a jury trial, convicting defendant of two counts of criminal possession of a weapon in the third degree and one count of criminal possession of a controlled substance in the seventh degree and sentencing the defendant to an indeterminate term of 314 to 7 years on each weapons possession count *299and a definite one-year term on the remaining count, all to run concurrently, is held in abeyance pending remand for a hearing upon defendant’s suppression motion.
As the People concede, defendant’s suppression motion should not have been summarily denied; it contained allegations sufficient to require that a hearing be held. We, therefore, remand for a hearing in accordance with the Court of Appeals recent decision in People v Giles (73 NY2d 666). Concur — Murphy, P. J., Kupferman, Kassal, Wallach and Smith, JJ.